       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ACCENT DELIGHT INTERNATIONAL
LTD. and XITRANS FINANCE LTD.,                         Case No. 18-cv-09011 (JMF)



                                     Plaintiffs,

                 -against-

SOTHEBY'S and SOTHEBY'S, INC.,

                                Defendants.




                          DECLARATION OF SAVERIO LEMBO


       I, Saverio Lembo, declare as follows:

       1.      I am an attorney licensed to practice law in Geneva, Switzerland. I am a partner

in the law firm of Bar & Karrer.

       2.      I submit this declaration in support of Sotheby's motion to dismiss on the grounds

offorum non conveniens and international comity.

       3.      My firm represents Defendant Sotheby's, Inc. and three affiliated entities—

Sotheby's, of the United Kingdom ("Sotheby's UK"); Sotheby's SA, of Switzerland; and

Sotheby's Kunstauktionen Gesellschaft M.B.H., of Austria (collectively, the "Sotheby's

Entities")—as well as Sotheby's UK's London-based employee Samuel Valette in a civil action

currently pending before the Tribunal of First Instance of the Canton of Geneva, Switzerland (the

"Swiss Civil Suit"). The Sotheby's Entities and Valette filed the Swiss Civil Suit along with

Yves Bouvier and related entities.




                                                   1
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 2 of 11




        4.     The Sotheby's Entities are wholly-owned indirect subsidiaries of Defendant

Sotheby's.

The Nature of the Swiss Civil Suit

        5.         On November 17, 2017, the Sotheby's Entities filed the Swiss Civil Suit with the

court in Geneva seeking a declaration that the Sotheby's Entities and Valette bear no liability to

Plaintiffs or others affiliated with Plaintiffs regarding Bouvier's alleged fraud against them. As

required by Swiss law, the Sotheby's Entities commenced the Swiss Civil Suit by filing a notice

of conciliation.

       6.      A notice of conciliation is the predicate first step required to commence a

litigation in Switzerland. "[Lie principe est que la conciliation est obligatoire" (in English:

"[T]he rule is that conciliation is mandatory"). See D. Hofmann/C. Luscher, Le Code de

procedure civile, 2d ed., 2015, p. 161; see also Decision of the Swiss Supreme Court dated

January 14, 2013, 4A_413/2012,117; BSK ZPO-Infanger, Art. 197/198, N 1.1 It is, in many

respects, analogous to the filing of a complaint in U.S. federal court. Compare Swiss Civil

Procedure Code, art. 202(1) ("Proceedings are initiated by an application for conciliation."), with

Fed. R. Civ. P. 3 ("A civil action is commenced by filing a complaint with the court.").

       7.      The Swiss Civil Suit was validly initiated and is duly pending with the Geneva

Tribunal, and it is an active and ongoing litigation. I understand that Plaintiffs acknowledged as

much when, two weeks after the Sotheby's Entities commenced the Swiss Civil Suit, they

represented to this Court that "the dispute between [Plaintiffs] and Sotheby's is active and




1 True and correct copies of the two above-referenced authorities are attached hereto as Exhibits
A and B, as well as English translations of those documents.


                                                   2
        Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 3 of 11




public, and foreign proceedings concerning the merits of that dispute are happening now." ECF

No. 121, at 6, No. 16-mc-00125-JMF (S.D.N.Y. Nov. 28, 2017).

        8.      It is my understanding that, in filings with this and other U.S. courts, Plaintiffs

have characterized the Swiss Civil Suit as a "mere invitation to participate in alternative dispute

resolution" and "not a merits action." Appellees' Br. 23, No. 18-1755 (2d Cir. Nov. 14, 2018);

see also, e.g., ECF No. 179, at 1 (describing the notice of conciliation as an "invitation to

mediate the dispute"). As described above, Plaintiffs' characterizations of the Swiss Civil Suit

are incorrect, because the filing of a notice of conciliation formally commences civil litigation

and is in fact a compulsory step to litigating in Switzerland (unless the parties have agreed to

renounce that step under the conditions set forth under Art. 199(1) SCCP, which did not take

place here).

        9.      Indeed, the filing of a notice of conciliation is a necessary step to receive

authorization from the tribunal to thereafter formally file a statement of claim and to advance to

an adjudication on the merits. Absent any conciliation being achieved before the conciliating

judge, the tribunal then grants the claimant with an authorization to proceed to the merits of the

dispute, after which the claimant must file its statement setting out the basis for its claims within

three months (Art. 209(3) SCCP). Absent such an authorization, a statement of claim filed on

the merits would be declared inadmissible and the case could not continue.

The Sotheby's Entities' Prosecution of their Claims

        10.     The Sotheby's Entities have continued to prosecute their claims against Plaintiffs

and related parties for a declaration that they owe Plaintiffs no liability. Since the filing of the

Sotheby's Entities' notice of conciliation on November 17, 2017, the Swiss Civil Suit has




                                                   3
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 4 of 11




proceeded in the normal course consistent with Swiss practice and procedure and under the

management of the Geneva court.

       11.     Following the Sotheby's Entities' filing of their notice of conciliation, the Geneva

court scheduled a conciliation hearing for April 11, 2018 and duly served Plaintiffs' counsel with

a copy of the notice of conciliation. Attached hereto as Exhibit C is a true and correct copy of

the Swiss court's notice to all parties of the scheduled April 11, 2018 hearing, as well as an

English translation of that document.

       12.     The conciliation hearing took place on April 11, 2018 as scheduled and was

attended by all parties, including counsel for Plaintiffs. At the hearing, the Swiss court provided

the Sotheby's Entities with the required authorization to proceed with their claims against

Plaintiffs. Attached hereto as Exhibit D is a true and correct copy of the minutes from the

Geneva court's conciliation hearing memorializing that court's authorization for the litigation to

proceed, as well as an English translation of that document. Attached hereto as Exhibit E is a

true and correct copy of the separate "Authorization to Proceed" issued by the Geneva court that

same day, as well as an English translation of that document.

       13.     In accordance with the Swiss Code of Civil Procedure ("SCCP"), the Sotheby's

Entities were required to submit a substantiated statement of claim setting forth the evidentiary

and legal bases for their claims by July 11, 2018, or three months from the date of the granting of

the authorization to proceed delivered at the parties' conciliation hearing. See Article 209 ¶ 3

SCCP. A true and correct copy of the relevant provisions of Article 209 of the SCCP is attached

hereto as Exhibit F, as well as an English translation of that document.

       14.     The preparation and filing of a statement of claim is a substantial undertaking.

Unlike civil complaints in the United States, which are more akin to a notice of conciliation, a




                                                 4
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 5 of 11




statement of claim must set forth in detail the factual basis for a party's claim. For each factual

allegation, a party must identify with specificity the witness(es) and document(s) that support the

allegation (Art. 221(1)(e) SCCP). The party must also file with the Swiss court copies of all

documents cited as evidentiary support in the statement of claim (Art. 221(2)(c) SCCP).

        15.    As parties to the Swiss Civil Suit, Valette, Dmitry Rybolovlev, and Bouvier can

all be compelled to give testimony in Switzerland. In particular, according to Art. 168(1)(f)

SCCP, the testimony of the parties is a key method of obtaining and introducing evidence.

Further, the parties are under a duty to collaborate (unless they have a valid reason to deny such

collaboration in the limited circumstances detailed under Art. 163 SCCP) with the evidence

gathering process, in particular by providing testimony if so requested (Art. 160 SCCP).

        16.    On July 11, 2018, pursuant to the SCCP, the Sotheby's Entities and Valette duly

filed a 129-page statement of claim with the Geneva court setting forth the evidentiary and legal

bases for their entitlement to a declaration of no liability to Plaintiffs and related parties. The

statement of claim also cited to and attached 97 documentary exhibits in support of the Sotheby's

Entities' allegations. Attached hereto as Exhibit G is a true and correct copy of my law firm's

July 11, 2018 letter delivering the Sotheby's Entities' statement of claim to the Geneva Tribunal

of First Instance, as well as an English translation of that document. Attached hereto as Exhibit

H is a true and correct copy of the Sotheby's Entities' 133-page statement of claim, as well as an

English translation of that document.

       17.     Because of the confidential and sensitive nature of many of the facts set forth in

the statement of claim, the Sotheby's Entities have petitioned the Swiss court for confidential

treatment of the document together with its exhibits (i.e., documentary evidence filed with the

statement of claim). According to that request, the Sotheby's Entities in particular requested that




                                                   5
        Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 6 of 11




the defendants to the Swiss Civil Suit be directed to keep the statement of claim's contents

(including the underlying evidence) confidential.

        18.     In accordance with Article 156 SCCP, the Swiss court may take appropriate

measures to ensure that the taking of evidence does not infringe the legitimate interests of any

parties or third party, such as, inter alia, disclosing business secrets, commercial documents,

customer files, know-how, and customer identification. Art. 156 SCCP; BSK ZPO-Guyan,

Article 156, N 2. This provision covers interests of any kind, may they be private or public;

provided they are worthy of protection. BSK ZPO-Guyan, Article 156, N 2; CR CPC-

Schweizer, Article 156, N 6. The court is not limited in the type of measures it may take; such

measures shall, however, be appropriate to protect the aforementioned legitimate interests. BSK

ZPO-Guyan, Article 156, N 5; CR CPC-Schweizer, Article 156, N 11. A Court may thus totally

or partially limit the consultation of certain exhibits (e.g., a court may order that a party's access

to certain documents filed within the proceedings shall be only granted to its counsel, while

prohibiting the latter to subsequently communicate to its client any sensitive information they

may have become aware of as a result of the proceedings). Supreme Court Decision dated of

January 18, 2017, 4A_390/2016, §B.b.

       19.     The Swiss court has not yet ruled on that request. I understand that U.S. counsel

for Sotheby's will be requesting similar treatment from this Court, and I respectfully request that

the Court give this document the same confidential treatment as the Sotheby's Entities have

requested from the Swiss court (or at least provide such treatment until the Swiss court has ruled

on the Sotheby's Entities' request).

       20.     On July 23, 2018, following the Sotheby's Entities' filing of their statement of

claim, the Geneva Tribunal issued an order requiring the Sotheby's Entities to pay an advance on




                                                   6
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 7 of 11




costs in the amount of 240,000 Swiss francs, in accordance with Swiss procedural requirements

that a claimant advance costs of suit in an amount depending on the ultimate amount in

controversy. Attached hereto as Exhibit I is a true and correct copy of the Geneva Tribunal's

July 23, 2018 decision on Sotheby's costs advance, as well as an English translation of that

document. Given the declaratory nature of the Sotheby's Entities' claims, however, in which the

Sotheby's Entities as nominal claimants seek only a declaration of non-liability and not any

monetary award, the Sotheby's Entities on August 6, 2018 filed a challenge to the Geneva

Tribunal's costs order. Attached hereto as Exhibit J is a true and correct copy of the Sotheby's

Entities' August 6, 2018 challenge to the Geneva Tribunal's costs order, as well as an English

translation of that document. On November 8, 2018, the Swiss Court of Justice denied the

Sotheby's Entities' challenge to the Geneva Tribunal's costs decision, ruling that the Sotheby's

Entities must advance costs. Attached hereto as Exhibit K is a true and correct copy of the Swiss

Court of Justice's November 8, 2018 decision on the Sotheby's Entities' costs challenge, as well

as an English translation of that document. On December 6, 2018, consistent with the Swiss

Court of Justice's ruling, the Sotheby's Entities advanced the required advance on costs to the

Geneva Tribunal.

       21.     Now that the Sotheby's Entities' challenge to the Geneva Tribunal's costs

decision has been resolved, and in accordance with the SCCP, the Geneva Tribunal will serve

Plaintiffs with the statement of claim and direct them to file a responsive statement of defense,

and the Swiss Civil Suit will continue to advance in due course. This is routine practice in

Geneva since the Tribunal only serves a statement of claim on a defendant following receipt of

the payment of the costs advance.




                                                 7
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 8 of 11




        22.    As far as I am aware, the statement of claim has not yet been served on Plaintiffs'

counse1.2

The Swiss Court's Jurisdiction over Plaintiffs' Claims against Defendants and over the
Sotheby's Entities' Claims

        23.    I believe that there are here several reasons for the Swiss Courts to assume

jurisdiction over the Swiss Civil Suit and over Plaintiffs' claims against the Sotheby's U.S.

Defendants. According to Swiss law, Swiss courts have jurisdiction over claims against

domiciliaries or habitual residents of Switzerland and over claims in which an allegedly

wrongful act took place in Switzerland. Art. 129 PILA; ATF 131 III 153, ¶ 4 and 6.2.

       24.     Where several actions have all contributed to the damage, the court of the place of

one of these actions has jurisdiction to hear all the claims of the injured party. Supreme Court

Decision dated of 10 December 2014, 4A_28/2014, §4.1; BSK IRPG-Umbricht/Rodrigez/Kriisi,

Article 129, N 19 and 20; CR LDIP-Bonomi, Article 129, N 30; A. Buhr/S. Gabriel/D. Schramm,

Handkommentar zum Schweizer Privatrecht IRPG, Art. 129, N 17.

       25.     However, according to the Swiss Supreme Court: "[Vous reserve de simples

actes preparatoires, tout lieu dans lequel est survenu un evenement causal pour le resultat

dommageable peut etre considers comme un lieu de l'acte, et creer autant de fors au choix du

demandeur" (in English: "Aside from solely preparatory acts, any place in which an event

occurred having a causal link to the harm done may be considered a place where the act

occurred, and thus create as many places ofjurisdiction for the Claimant"). ATF 131 III 153, ¶

6.2; see also ATF 125 III 346, § 4c./aa; Supreme Court Decision dated of 10 December 2014,




2 As noted above, however, Plaintiffs have been served with the Sotheby's Entities' notice for
conciliation, and are therefore well aware of the nature of the Sotheby's Entities' claims against
Plaintiffs and related parties.


                                                 8
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 9 of 11




4A_28/2014, §4.1; BSK IRPG-Umbricht/Rodrigez/Krnsi, Article 129, N 19 and 20; CR LDIP-

Bonomi, Article 129, N 30; A. Buhr/S. Gabriel/D. Schramm, Handkommentar zum Schweizer

Privatrecht IRPG, Art. 129, N 18. A true and correct copy of excerpts of this authority is

attached hereto as Exhibit L, as well as an English translation of that document.

       26.     Here, several independent bases for jurisdiction may be taken into consideration:

(1) several of the agreements governing the sales of the works of art from the Sotheby's Entities

to Bouvier that serve as the basis for Plaintiffs' allegations against the Sotheby's Entities were—

at least partially—negotiated and executed in Switzerland; (2) many of the transactions central to

this dispute were facilitated by, and involved shipments of artworks to, Bouvier's Swiss-based

"Ireeport' businesses," Am. Compl. ¶ 34; see also id. 11157, 81, 116, 131, 139, 141-42; Rappo

Singapore Ruling Irli 4-6, 18; (3) Sotheby's SA, a domiciliary of Switzerland, handled the sale of

the first work of art from a Sotheby's entity to Yves Bouvier that was later allegedly resold to

Plaintiffs, see Am. Compl. ¶ 50; (4) the sales of several of the works of art to Plaintiffs by

Bouvier, against whom Plaintiffs also assert allegations of wrongdoing and who is also a

claimant in the Swiss Civil Suit, were executed in Geneva, Switzerland;3 (5) as Plaintiffs allege

in their criminal complaint filed on March 8, 2017 against Bouvier in Switzerland, each of their

art acquisitions from Bouvier had "at least one link with [S]witzerland, because the sale prices

for the art works purchased by the claimants all passed through Swiss bank accounts," see ECF

No. 149 (Mar. 13, 2018 Levy Declaration), Ex. A TT 152-61; (6) Bouvier's employees gave the




3 I understand that of the four written agreements signed between Plaintiffs and Bouvier
governing Plaintiffs' acquisitions of art from Bouvier, all four of those agreements contained
clauses stating that Swiss law would govern those agreements and that any disputes arising
therefrom would be subject to the exclusive jurisdiction of the courts of the Republic and Canton
of Geneva. See ECF No. 115-5 (Rappo v. Accent Delight Int'l Ltd., [2017] SGCA 27, ¶ 18
(Sing.).


                                                  9
       Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 10 of 11




due diligence report to Plaintiffs in Geneva, Switzerland; and (7) the original certificates of

deposit of at least several of the works of art were delivered to Plaintiffs in Geneva, Switzerland.

       27.     I also understand that Plaintiffs have suggested to the Court that "[i]t will take

years to resolve whether jurisdiction even exists in Switzerland, let alone begin hearing the

merits of the dispute." ECF No. 179 at 1. Plaintiffs' assertion is incorrect. First, the Swiss

Tribunal's jurisdiction will only become an issue in this case if Plaintiffs raise an objection to the

Tribunal's jurisdiction. Absent any challenge from Plaintiffs, proceedings on the merits will

then immediately begin, and there will be no preliminary ruling on jurisdiction since the Tribunal

will accept its jurisdiction without any further examination. As a consequence, it is entirely at

the discretion of Plaintiffs to decide whether they wish to challenge the jurisdiction of the Swiss

courts. By contrast, if Plaintiffs are concerned about the timing of these proceedings, they may

elect to proceed on the merits without raising any jurisdictional objections.

       28.     In addition, Swiss legal proceedings are known to be efficient. In 2018, the

European Commission for the Efficiency of Justice ("CEPEJ") ranked Switzerland as one of the

most efficient judicial systems in Europe with respect to case dispositions. Attached as Exhibit

M is a true and correct copy of the CEPEJ's 2018 Report, within which the CEPEJ notes that

Switzerland is one of two European jurisdictions that "have continuously improved and/or

maintained stable their positive Clearance Rate." Ex. M at 52.




                                                 10
        Case 1:18-cv-09011-JMF Document 41 Filed 01/18/19 Page 11 of 11




I hereby declare under penalty of perjury under the laws of the United States of America that the
                                                                                0 1,6
foregoing is true and correct. Executed at                             on the I 6 day of January,

2019.




                                                                     Saverio Lembo




                                                11
